PER CURIAM.
We have before us a motion for an appeal from a judgment dismissing plaintiff’s claim for $1,000 damages for alleged conversion of mortgaged personal property by defendant Sanderson. The basis of the trial court’s ruling was improper venue.
The suit, which is a transitory action, was brought in Clark County, but the defendant is a resident of Jefferson County. Plaintiff asserts the right to bring the suit in Clark County because another defendant was joined against whom the plaintiff had a claim on a note which originated there. The trouble is there was no basis for a suit against the other defendant in this county. He is a non-resident, so a personal judgment on the note could not be obtained against him there. The mortgaged property is not in Clark County, so the proceeding is not in rem.
Since plaintiff has no claim against any defendant which properly may be asserted in Clark County, he cannot proceed against defendant Sanderson there (over objection) in an action ancillary to the suit on the note.
The motion for appeal is overruled, and the judgment stands affirmed.